OPINION
DALLY, Commissioner.
The conviction in Cause No. 46,101, is for the sale of marihuana, and the conviction in Cause No. 46,102, is for the sale of heroin; the punishment in each case, ten years imprisonment, to be served concurrently.
The convictions were upon pleas of guilty. The indigent appellant was represented in both cases in the trial court and on appeal, by appointed counsel.
In each case, in open court, the appellant waived his right to trial by jury; waived the right of the appearance, confrontation, and cross-examination of the witnesses and waived his federal and state constitutional rights against self incrimination. He then judicially confessed and admitted that he had sold heroin and marihuana.
No arguable grounds of error are presented in the appellant’s briefs filed by appointed counsel. The records reflect that the appellant was delivered copies of the briefs in open court and certified in writing that he was aware of the contents of the briefs and that he had “nothing further to add” to the briefs.
We have examined the records and they reveal that the appellant was admonished of the consequences of the plea of guilty in each case. We agree there are no arguable grounds of error appearing in the records. The appeals are without merit and wholly frivolous.
No motions for rehearing will be filed with the clerk except by leave of this court upon showing of good cause.
The judgments are affirmed.
Opinion approved by the Court.